Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 6-20 are pending in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email correspondence with Peter Flanagan on 2/20/21.
The application has been amended as follows: 
Claims which are amended are listed below:
1. (Currently Amended) A method for performing physical random access procedure, applied in shared spectrum, comprising:
obtaining, by a terminal device, a target channel access type from a network device, wherein the target channel access type comprises a Type 1 channel access or a Type 2 channel access; and
determining, by the terminal device according to the target channel access type, an availability of a target time domain resource, wherein the target time domain resource is a time domain resource used by the terminal device to perform transmission of a physical random access channel (PRACH),
wherein the obtaining, by the terminal device, the target channel access type comprises: if the target time domain resource belongs to a shared channel occupancy time, obtaining, by the terminal device the target channel access type comprising the Type 2 channel access; or if the target time domain resource does not belong to a shared channel occupancy time, obtaining, by the terminal device the target channel access type comprising the Type 1 channel access, and
wherein the shared channel occupancy time is shared by [[a]] the network device.

11. (Currently Amended) A method for random access, applied in shared spectrum, comprising:
sending, by a network device, first indication information to a terminal device via signaling of a physical layer when a random access procedure corresponding to a physical random access channel (PRACH) is a contention-free random access procedure, to indicate the terminal device to determine, according to the first indication information, a target channel access type for the terminal device to transmit the PRACH on a carrier of a shared spectrum,
wherein indicating the terminal device to determine, according to the first indication information, a target channel access type comprises: if the target time domain resource belongs to a shared channel occupancy time, indicating the terminal device to obtain the target channel access type comprising the Type 2 channel access; or if the target time domain resource does not belong to a shared channel occupancy time, indicating the terminal device to obtain the target channel access type comprising the Type 1 channel access, and
wherein the shared channel occupancy time is shared by [[a]] the network device.

13. (Currently Amended) An apparatus for random access, applied in shared spectrum, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to invoke and run the computer program stored in the memory, to perform:
obtaining, by a terminal device, a target channel access type from a network device, wherein the target channel access type comprises a Type 1 channel access or a Type 2 channel access; and
determining, by the terminal device according to the target channel access type, an availability of a target time domain resource, wherein the target time domain resource is a time domain resource used by the terminal device to perform transmission of a physical random access channel (PRACH),
wherein obtaining, by the terminal device, the target channel access type comprises: if the target time domain resource belongs to a shared channel occupancy time, obtaining, by the terminal device the target channel access type comprising the Type 2 channel access; or if the target time domain resource does not belong to a shared channel occupancy time, obtaining, by the terminal device the target channel access type comprising the Type 1 channel access, and
wherein the shared channel occupancy time is shared by [[a]] the network device.

20. (Currently Amended) An apparatus for random access, applied in shared spectrum, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to invoke and run the computer program stored in the memory to perform:
sending, by a network device, first indication information to a terminal device via signaling of a physical layer when a random access procedure corresponding to a physical random access channel (PRACH) is a contention-free random access procedure, to indicate the terminal device to determine, according to the first indication information, a target channel access type for the terminal device to transmit the PRACH on a carrier of a shared spectrum,
wherein indicating the terminal device to determine, according to the first indication information, a target channel access type comprises: if the target time domain resource belongs to a shared channel occupancy time, indicating the terminal device to obtain the target channel access type comprising the Type 2 channel access; or if the target time domain resource does not belong to a shared channel occupancy time, indicating the terminal device to obtain the target channel access type comprising the Type 1 channel access, and
wherein the shared channel occupancy time is shared by [[a]] the network device.
Allowable Subject Matter
Claims 1-3, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Liu et al. (US 2019/0313451) discloses determining LBT type for an uplink transmission duration (0214-0216, 0170-0171) but not the shared channel occupancy time being shared by the network device which sent target channel access type.
Regarding independent Claim 1, the prior art fails to teach or suggest: obtaining, by a terminal device, a target channel access type from a network device, wherein the target channel access type comprises a Type 1 channel access or a Type 2 channel access; and
determining, by the terminal device according to the target channel access type, an availability of a target time domain resource, wherein the target time domain resource is a time domain resource used by the terminal device to perform transmission of a physical random access channel (PRACH),
wherein the obtaining, by the terminal device, the target channel access type comprises: if the target time domain resource belongs to a shared channel occupancy time, obtaining, by the terminal device the target channel access type comprising the Type 2 channel access; or if the target time domain resource does not belong to a shared channel occupancy time, obtaining, by the terminal device the target channel access type comprising the Type 1 channel access, and
wherein the shared channel occupancy time is shared by the network device., in combination with the remaining limitations of the claim.

Regarding independent Claim 11, the prior art fails to teach or suggest: sending, by a network device, first indication information to a terminal device via signaling of a physical layer when a random access procedure corresponding to a physical random access channel (PRACH) is a contention-free random access procedure, to indicate the terminal device to determine, according to the first indication information, a target channel access type for the terminal device to transmit the PRACH on a carrier of a shared spectrum,
wherein indicating the terminal device to determine, according to the first indication information, a target channel access type comprises: if the target time domain resource belongs to a shared channel occupancy time, indicating the terminal device to obtain the target channel access type comprising the Type 2 channel access; or if the target time domain resource does not belong to a shared channel occupancy time, indicating the terminal device to obtain the target channel access type comprising the Type 1 channel access, and
wherein the shared channel occupancy time is shared by the network device., in combination with the remaining limitations of the claim.

Regarding independent Claim 13, the prior art fails to teach or suggest: obtaining, by a terminal device, a target channel access type from a network device, wherein the target channel access type comprises a Type 1 channel access or a Type 2 channel access; and
determining, by the terminal device according to the target channel access type, an availability of a target time domain resource, wherein the target time domain resource is a time domain resource used by the terminal device to perform transmission of a physical random access channel (PRACH),
wherein obtaining, by the terminal device, the target channel access type comprises: if the target time domain resource belongs to a shared channel occupancy time, obtaining, by the terminal device the target channel access type comprising the Type 2 channel access; or if the target time domain resource does not belong to a shared channel occupancy time, obtaining, by the terminal device the target channel access type comprising the Type 1 channel access, and
wherein the shared channel occupancy time is shared by the network device., in combination with the remaining limitations of the claim.

Regarding independent Claim 20, the prior art fails to teach or suggest: sending, by a network device, first indication information to a terminal device via signaling of a physical layer when a random access procedure corresponding to a physical random access channel (PRACH) is a contention-free random access procedure, to indicate the terminal device to determine, according to the first indication information, a target channel access type for the terminal device to transmit the PRACH on a carrier of a shared spectrum,
wherein indicating the terminal device to determine, according to the first indication information, a target channel access type comprises: if the target time domain resource belongs to a shared channel occupancy time, indicating the terminal device to obtain the target channel access type comprising the Type 2 channel access; or if the target time domain resource does not belong to a shared channel occupancy time, indicating the terminal device to obtain the target channel access type comprising the Type 1 channel access, and
wherein the shared channel occupancy time is shared by the network device., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/Siren Wei/
Patent Examiner
Art Unit 2467